UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BISHOP, for himself and on behalf of all other                             8/10/2020
 persons similarly situated,

                                Plaintiff,
                                                                 20-cv-02059 (ALC)
                       -against-
                                                                 ORDER TO SHOW CAUSE
 USHA FOOD, INC.,

                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         On March 8, 2020, Plaintiff filed a Complaint commencing this action. ECF No. 1.

Defendant was served on March 10, 2020. ECF No. 5. Defendant’s answer was due March 31,

2020. ECF No. 5. To date, no answer has been filed.

         Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why this action should

not be dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute for

failure to move for default judgment. See LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209

(2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b) also gives the district court authority to

dismiss a plaintiff's case sua sponte for failure to prosecute . . .”). Such showing should be made

by filing a written response to this Order by August 24, 2020 and sending a courtesy copy of

such response to Chambers. Any failure by Plaintiff to make this showing will result in a

dismissal of this case without prejudice for failure to prosecute pursuant to Fed. R. Civ. P.

41(b).

SO ORDERED.

Dated:      August 10, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
